Citation Nr: 1710208	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  11-17 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for a left ankle disability. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1972 to July 1975.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part, denied service connection for bilateral hearing loss and left ankle disabilities and PTSD (originally claimed as a mental condition).  The Veteran appealed these determinations to the Board. 

Also developed for appellate consideration was the issue of entitlement to service connection for tinnitus.  By an April 2016 rating action, the RO granted service connection for tinnitus; an initial 10 percent evaluation was assigned, effective May 21, 2009--the date VA received the Veteran's initial claim for this disability. This represents a complete grant of the benefit originally sought.  Thus, the Board does not have jurisdiction over this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).  Therefore, the only issues for remaining consideration are the ones listed on the title page. 

The Board notes that a claim for service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses reasonably presented in the record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Pursuant to Clemons, the Board has expanded the service connection claim for PTSD to encompass all psychiatric disabilities of record, as reflected on the title page of this decision.

In May and July 2016 additional VA examination and treatment reports were associated with the record since the most recent adjudication by the agency of original jurisdiction (AOJ), without a written waiver of AOJ review.  See 38 C.F.R. §  20.1304 (2016).  Based on the duplicative, irrelevant, and/or cumulative nature of this additionally submitted evidence, there is no prejudice to the Veteran for the Board to proceed with its appellate review of the claims without initial AOJ consideration, or without obtaining a waiver of this consideration. 

The Veteran was scheduled for a video conference hearing before a Veterans Law Judge in January 2017, but he failed to report according to the Board's Veterans Appeals Control and Locator System (VACOLS).  The hearing request is deemed withdrawn because he failed to report for this hearing, and no request for postponement has been received.  See 38 C.F.R. § 20.704 (2016).
 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

Prior to further appellate review of the claims, additional substantive development is necessary.  Specifically, the AOJ should obtain potentially outstanding VA Vocational Rehabilitation records and an addendum opinion from the April 2016 VA examiner who authored an opinion as to the etiology of the Veteran's bilateral hearing loss disability.  The Board will address each reason for remand below.

a. Vocational Rehabilitation Records

In May 2016, VA received the Veteran's application for Vocational Rehabilitation benefits.  (See VA Form 28-1900, Disabled Veterans Application for Vocational Rehabilitation, received by VA in late May 2016).  Although it is unclear whether the Veteran participated in Vocational Rehabilitation as a result of this application, the Board finds that the Veteran's VA Vocational Rehabilitation records, if any, would be useful in adjudicating the issues on appeal because they might contain evidence as to the etiology of the claimed disabilities.  VA Vocational Rehabilitation records are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462  (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect the Veteran's claims on appeal. 38 C.F.R. § 3.159 (c) (2016).

b. Addendum Opinion-Bilateral Hearing Loss Disability

With regard to the claim for service connection claim for a bilateral hearing loss disability, VA examined the Veteran in April 2016.  At the close of an audiological evaluation of the Veteran, which revealed that he had a bilateral hearing loss disability for VA compensation purposes, the examining audiologist determined that it was less likely than not that it had been caused by, or a result of, an event during his period of military service.  (See April 2016 VA Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ) at page (pg.) 4).  The VA audiologist reasoned that the Veteran's hearing thresholds were within normal limits at separation with a normal whisper test which was not an accurate representation of his hearing thresholds.  Id.  As the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss, the Board finds the August 2016 VA examiner's opinion to be inadequate and an addendum opinion is required prior to further appellate review of the claim.  See Hensley v. Brown, 5 Vet. App. 155 (993).  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Obtain the Veteran's VA Vocational Rehabilitation file and associate it with the Veteran's Veterans Benefits Management System (VBMS) electronic record.  If no such records are located, that fact should be documented in the electronic record. 
   
2.  After all available records have been associated with the record pursuant to the development in directive one (1), return the record to the VA examiner who conducted the April 2016 Hearing Loss examination for a complete review of the record and preparation of an addendum opinion addressing the following (If that examiner is no longer available, an addendum opinion should be obtained from a suitable medical provider skilled in the diagnosis and treatment of hearing disorders):

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss disability is etiologically related to the Veteran's active duty service or had its onset therein, to include during the initial post-service year?

For purposes of the opinion, the examiner should assume that the Veteran was exposed to in-service acoustic trauma as he did for the Veteran's tinnitus in his April 2016 report.  In addition, the April 2016 VA audiologist should also comment on the Veteran's post-service recreational and employment exposure.  The August 2016 examiner (or other reviewing clinician) is reminded that the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss. 

The Veteran should be scheduled for another VA examination only if deemed necessary by the August 2016 VA examiner (or other reviewing clinician) providing the opinion.

The supporting rationale for all opinions expressed must be provided.  If the April 2016 examiner (or other reviewing clinician) is unable to provide the required opinion, he or she should explain why the opinion cannot be provided. 

3.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellant action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

